 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                           June 6, 2019

Mitchell L. Williamson, Esq.
Barron & Newburger, P.C.
458 Elizabeth Avenue, Suite 5371
Somerset, NJ 08873
Counsel for Defendant

Philip D. Stern, Esq.
Andrew T. Thomasson, Esq.
Stern Thomasson LLP
150 Morris Avenue, 2nd Floor
Springfield, NJ 07081
Counsel for Plaintiff

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Fiorarancio v. Zwicker & Associates, P.C.
               Civil Action No. 18-12793 (SDW) (CLW)

Counsel:

        Before this Court is Defendant Zwicker & Associates, P.C.’s (“Defendant”) Motion to
Dismiss Plaintiff Sergio D. Fiorarancio’s (“Plaintiff”) Amended Complaint pursuant to Federal
Rule of Civil Procedure 12(b)(6). This Court having considered the parties’ submissions, having
reached its decision without oral argument pursuant to Federal Rule of Civil Procedure 78, and for
the reasons discussed below, grants Defendant’s motion.

DISCUSSION
       A. Standard of Review

        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
rather than a blanket assertion, of an entitlement to relief”).
        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         B. Plaintiff’s Complaint Fails to Sufficiently Sets Forth Claims Under the FDCPA

        This Court writes only for the parties and assumes their familiarity with the procedural and
factual history of this matter. Plaintiff, a resident of New Jersey, incurred debt from the use of an
American Express credit card (“the Debt”). (D.E. 11 ¶¶ 14, 23.) On or about October 17, 2017,
Defendant sent written notice to Plaintiff regarding the Debt (“the Letter”), which stated, in
relevant part:
         This law firm has been retained by the above-named creditor to assist it in the
         collection of the funds you owe in the above-referenced account. As of the date of
         this letter, you owe $17,960.99. (D.E. 11-1.)
        On August 14, 2018, Plaintiff filed suit in this Court on behalf of himself and others
similarly situated alleging that Defendant’s letter violated 15 U.S.C. § 1692 et seq., the Fair Debt
Collection Practices Act (“FDCPA”). (See generally Dkt. No. 1.)1 Defendant filed the instant
motion to dismiss on September 28, 2018. (Dkt. No. 8, 9, 12.)
        The FDCPA, 15 U.S.C. § 1692, et seq., provides private causes of action to consumers who
have suffered “the use of abusive, deceptive, and unfair debt collection practices.” 15 U.S.C. §
1692(a). Courts analyzing FDCPA claims apply a “least sophisticated debtor” standard which is
lower than “simply examining whether particular language would deceive or mislead a reasonable
debtor.” Brown v. Card Serv. Ctr., 464 F.3d 450, 454 (3d Cir.2006) (quoting Wilson v. Quadramed
Corp., 225 F.3d 350, 354 (3d Cir.2000)) (internal quotation marks omitted). However, a debtor
cannot disregard responsibilities or adopt “bizarre or idiosyncratic interpretations of collection
notices,” as the standard “preserv[es] a quotient of reasonableness and presum[es] a basic level of
understanding and willingness to read with care.” Wilson, 225 F.3d at 354-55 (internal quotations
and citations omitted). “Importantly, whether the least sophisticated debtor would be misled by a
particular communication is a question of law that may be resolved in a Rule 12(b)(6) motion.”
Smith v. Lyons, Doughty & Veldhuius, P.C., No. 07–5139, 2008 WL 2885887, at *3 (D.N.J. July
23, 2008); see also Devito v. Zucker, Goldberg & Ackerman, LLC, 908 F. Supp. 2d 564, 568–69
(D.N.J. 2012).
        Plaintiff first alleges that Defendant falsely represented the amount of his debt in violation
of § 1692e which prohibits the use of misleading, deceptive or false representations in the
collection of debts. See 15 U.S.C. § 1692e. Specifically, Plaintiff alleges that the phrase, “As of
the date of this letter,” “falsely, deceptively, and misleadingly represented to the least sophisticated
1
 After voluntarily dismissing certain defendants from the suit, (D.E. 5, 7), Plaintiff filed an Amended Complaint.
(D.E. 11.)


                                                          2
consumer that the amount owed to the creditor would or could increase on a daily basis due to
interest, late charges, and other charges and fees . . . .” (D.E. 11 ¶ 27.) This Court, like others,
finds Plaintiff’s position to require an unsupportable and idiosyncratic construction of the phrase.
See, e.g., Feldheim v. Fin. Recovery Servs., Inc., 257 F. Supp. 3d 361 (S.D.N.Y. 2017); Ghulyani
v. Stephens & Michaels Assocs., Inc., Civ. No. 15-5191, 2015 WL 6503849, at *3 (S.D.N.Y. Oct.
26, 2015). The least sophisticated debtor would understand that the amount set forth in the Letter
was what was owed and what would be collected, and would not believe that the amount would
increase over time. 2 There being nothing false or deceptive about the phrase, Plaintiff’s claims
pursuant to § 1692e will be dismissed.
        Plaintiff also alleges that Defendant failed to inform him how much he owed in violation
of § 1692g which requires that a debt collector provide a consumer with written notice of “the
amount of the debt.” 15 U.S.C. § 1692g(a)(1). As discussed above, the Letter clearly informed
Plaintiff of the amount of his debt, by stating that “[a]s of the date of the letter, you owe
$17,960.99,” and separately indicating that the balance on the account was “$17,960.99.” (D.E.
11-1.) Therefore, Plaintiff’s claims pursuant to § 1692g will be dismissed.


CONCLUSION

       Defendants’ Motion to Dismiss the Complaint is GRANTED. An appropriate order
follows.
                                                              ___/s/ Susan D. Wigenton_____
                                                              SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Cathy L. Waldor, U.S.M.J.




2
 In fact, payments on the account may have been made prior to or since Plaintiff received the Letter, thereby
decreasing the amount due. It is, therefore, untenable to conclude only that the amount would increase.


                                                         3
